Opinion issued August 11, 2009


     












In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00574-CV




IN RE GREGORY MORRIS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relator, Gregory Morris, seeks mandamus relief compelling the trial court to
vacate its limited order of nonsuit without prejudice and to dismiss the underlying
lawsuit.
  On August 3, 2009, Morris moved to dismiss the petition for writ of
mandamus.
          We dismiss the petition for writ of mandamus.  All pending motions are
overruled as moot.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.